PER CURIAM:
This case is remanded to the lower court for the entry of an order permitting appellant supervised, controlled visitation with his children in the Court Nursery. Commonwealth ex rel. Heston v. Heston, 173 Pa.Super. 260, 98 A.2d 477 (1953); Leonard v. Leonard, 173 Pa.Super. 424, 98 A.2d 638 (1953). The lower court, in its discretion, may determine whether any further hearings before it are necessary.
PRICE, J., did not participate in the consideration or decision of this case.
VAN der VOORT, J., dissents.